Citation Nr: 9914704	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran had active military service from July 
1945 to December 1946.


FINDING OF FACT

There is no competent medical evidence that indicates the 
veteran currently suffers from residuals of in-service heat 
exhaustion. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of heat exhaustion is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground his 
claim.  First, there must be competent evidence of a current 
disability. Second, there must be medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

With respect to the evidence of record, the veteran's service 
medical records include notations dated August 1945 which 
indicate the veteran was evaluated/observed for heat 
exhaustion, but that no disease was found.  In addition, the 
record includes medical records from William M. Sandy, M.D., 
dated June 1997 indicating the veteran complained of having a 
sore throat, cough, intermittent purulent sputum and dyspnea.  
However, upon examination, he was diagnosed with bronchitis 
and tobacco use. 

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from the residuals of in-service heat 
exhaustion.  Specifically, the record is devoid of competent 
medical evidence indicating that any of the veteran's current 
disorders are related to his in-service heat exhaustion, or 
are otherwise related to his period of service.  As such, he 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus or 
relationship between a current disorder and his period of 
active service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for the residuals of heat exhaustion, the Board concludes 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and the claim will be denied on that 
basis.  See 38 U.S.C.A. § 5107(a).  

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and his representative contending that the veteran 
currently suffers from the residuals of in-service heat 
exhaustion.  While the Board acknowledges the sincerity of 
these statements, the Board notes that the veteran and his 
representative, as lay persons, are not qualified to offer a 
medical opinion regarding the etiology of the claimed 
disorder and are not qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999). 

As the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claim of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of heat exhaustion is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

